UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-13059 (Exact name of Registrant as specified in its charter) Delaware 33-0055414 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3169 Red Hill Avenue, Costa Mesa, CA (Address of principal executive) (Zip Code) Registrant’s telephone number, including area code (714)549-0421 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2)has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerx Accelerated filer¨ Non-accelerated filer¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class November 9, 2012 Common Stock, $0.01 par value 24,049,437 Shares Exhibit Index on Page 36 CERADYNE, INC. INDEX PAGENO. PARTI. FINANCIAL INFORMATION Item1. Unaudited Consolidated Financial Statements 3 Consolidated Balance Sheets – September 30, 2012 and December 31, 2011 3 Consolidated Statements of Income – Three and Nine Months Ended September 30, 2012 and 2011 4 Consolidated Statements of Comprehensive Income – Nine Months Ended September 30, 2012 and 2011 5 Consolidated Statements of Cash Flows – Nine Months Ended September 30, 2012 and 2011 6 Notes to Consolidated Financial Statements 7-17 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18-30 Item3. Quantitative and Qualitative Disclosures About Market Risk 31-32 Item4. Controls and Procedures 32 PARTII. OTHER INFORMATION Item1. Legal Proceedings 33 Item1A. Risk Factors 33 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item3. Defaults Upon Senior Securities 34 Item4. Mine Safety Disclosures 34 Item5. Other Information 34 Item6. Exhibits 34 SIGNATURE 35 2 CERADYNE, INC. FORM 10-Q FOR THE QUARTER ENDED September 30, 2012 PART I.FINANCIAL INFORMATION Item1. Unaudited Consolidated Financial Statements CERADYNE, INC. CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share data) September 30, December 31, (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of allowances for doubtful accounts of $9,946 and $1,547 at September 30, 2012 and December 31, 2011, respectively Other receivables Inventories Production tooling, net Prepaid expenses and other Deferred tax asset TOTAL CURRENT ASSETS PROPERTY, PLANTAND EQUIPMENT, net LONG TERM INVESTMENTS INTANGIBLE ASSETS, net GOODWILL OTHER ASSETS TOTAL ASSETS $ $ CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Income taxes payable Short-term debt TOTAL CURRENT LIABILITIES EMPLOYEE BENEFITS OTHER LONG TERM LIABILITIES DEFERRED TAX LIABILITY TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 13) SHAREHOLDERS’ EQUITY Common stock, $0.01 par value, 100,000,000 authorized, 24,047,187 and 24,175,051 shares issued and outstanding at September 30, 2012 and December 31, 2011, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See accompanying condensed notes to Consolidated Financial Statements 3 CERADYNE, INC. CONSOLIDATED STATEMENTS OF INCOME (Amounts in thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, (Unaudited) (Unaudited) NET SALES $ COST OF GOODS SOLD IMPAIRMENT CHARGES - - Gross profit OPERATING EXPENSES Selling, general and administrative Research and development Restructuring - plant closure and severance - - Acquisition related charges Impairment charges - - INCOME (LOSS) FROM OPERATIONS ) OTHER INCOME (EXPENSE): Interest income Interest expense ) Miscellaneous ) INCOME (LOSS) BEFORE PROVISION FOR INCOME TAXES ) 59 PROVISION FOR INCOME TAXES NET INCOME (LOSS) $ ) $ $ ) $ BASIC INCOME (LOSS) PER SHARE $ ) $ $ ) $ DILUTED INCOME (LOSS) PER SHARE $ ) $ $ ) $ WEIGHTED AVERAGE SHARES OUTSTANDING: BASIC DILUTED See accompanying condensed notes to Consolidated Financial Statements 4 CERADYNE, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Amounts in thousands) Three Months Ended September 30, Nine Months Ended September 30, (Unaudited) (Unaudited) NET INCOME (LOSS) $ ) $ $ ) $ FOREIGN CURRENCY TRANSLATION ) ) UNREALIZED GAIN (LOSS) ON INVESTMENTS ) ) COMPREHENSIVE INCOME (LOSS) $ ) $ $ ) $ See accompanying condensed notes to Consolidated Financial Statements 5 CERADYNE, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) Nine Months Ended September 30, (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ ) $ ADJUSTMENTS TO RECONCILE NET INCOME (LOSS) TO NET CASH PROVIDED BY OPERATING ACTIVITIES: Depreciation and amortization Amortization of bond premium Non cash interest expense on convertible debt Deferred income taxes ) Stock compensation Loss from equity investments 34 - (Gain) loss on marketable securities ) 87 Loss on equipment disposal Impairment charges - Change in operating assets and liabilities (net of effect of businesses acquired): Accounts receivable, net ) Other receivables 85 Inventories ) ) Production tooling, net ) Prepaid expenses and other assets ) Accounts payable and accrued expenses ) Income taxes payable Other long term liability Employee benefits NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property, plant and equipment ) ) Purchases of marketable securities ) ) Proceeds from sales and maturities of marketable securities Cash paid for acquisitions - ) Cash paid for other investments ) - Proceeds from sale of equipment 69 NET CASH PROVIDED (USED) IN INVESTING ACTIVITIES: ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of stock due to exercise of options Excess tax benefit due to exercise of stock options Common stock cash dividends paid ) - Shares repurchased ) ) NET CASH USED IN FINANCING ACTIVITIES ) ) EFFECT OF EXCHANGE RATES ON CASH AND CASH EQUIVALENTS ) ) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ See accompanying condensed notes to Consolidated Financial Statements 6 CERADYNE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2012 (Unaudited) 1. Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. Operating results for the three and nine month periods ended September 30, 2012 are not necessarily indicative of the results that may be expected for the year ending December 31, 2012. The balance sheet at December 31, 2011 has been derived from the audited financial statements at that date, but does not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. For further information, refer to the Consolidated Financial Statements and Notes to Financial Statements included in Ceradyne’s annual report on Form 10-K for the year ended December 31, 2011. Pending Transaction On September 30, 2012, the Company entered into an Agreement and Plan of Merger (the “Merger Agreement”) with 3M Company (“3M”) and Cyborg Acquisition Corporation, a wholly owned subsidiary of 3M (“Purchaser”). Subject to the terms and conditions of the Merger Agreement, on October 15, 2012, Purchaser commenced a tender offer to purchase all of the Company’s outstanding shares of common stock, par value $0.01, at a purchase price of $35.00 per share, net to the holder in cash, without interest, less any required withholding taxes. The consummation of the tender offer is conditioned on the tender of a majority of the outstanding shares of the Company’s common stock on a fully diluted basis, as well as receipt of antitrust clearances, and other conditions that are specified in the Merger Agreement. Following successful completion of the tender offer and, if required, receipt of stockholder approval, the Purchaser will merge with and into the Company (the “Merger”), and the remaining Company stockholders, other than Purchaser, 3M or the Company or any wholly owned subsidiary of 3M or the Company or any stockholders who have properly exercised appraisal rights under the General Corporation Law of the State of Delaware, will receive the same cash price per share as paid in the tender offer. In connection with the completion of the tender offer and the Merger, all of the Company's outstanding stock options and restricted stock units, whether vested or unvested, will become fully vested and converted into a right to receive a cash payment of $35.00 per share, less any applicable exercise price. The Merger Agreement contains certain termination rights by the Company and 3M including the Company's acceptance of a superior proposal.In the event that the Merger Agreement is terminated, the Company may, under specified circumstances, be required to pay a termination fee of approximately $17.1 million. 2. Share-Based Compensation Share-based compensation expense for the three and nine months ended September 30, 2012 was $1.0 million and $3.2 million, respectively, which was related to restricted stock units only as the Company did not have any share-based compensation expense for stock options. This compared to $1.2 million and $3.1 million for the three and nine months ended September 30, 2011, respectively. Share-based compensation expense is based on the value of the portion of share-based payment awards that is ultimately expected to vest. Forfeitures are estimated at the time of grant in order to estimate the amount of share-based awards that will ultimately vest. The forfeiture rate is based on historical rates. Share-based compensation expense recognized in the Company’s Consolidated Statements of Income for the three and nine month periods ended September 30, 2012 includes compensation expense for share-based payment awards based on the estimated grant-date fair value. Since share-based compensation expense recognized in the Consolidated Statements of Income for the three and nine month periods ended September 30, 2012 is based on awards ultimately expected to vest, it has been reduced for estimated forfeitures. The Company maintains the 1994 Stock Incentive Plan and 2003 Stock Incentive Plan. The Company was authorized to grant options for up to 2,362,500 shares under its 1994 Stock Incentive Plan. The Company has granted options for 2,691,225 shares and has had cancellations of 397,811 shares through September 30, 2012. There are no remaining stock options available to grant under this plan. The options granted under this plan generally became exercisable over a five-year period for incentive stock options and six months for nonqualified stock options and have a maximum term of ten years. 7 The 2003 Stock Incentive Plan was amended in 2005 to allow the issuance of Restricted Stock Units (the “Units”) to eligible employees and non-employee directors. The Units are payable in shares of the Company’s common stock upon vesting. For directors, the Units typically vest annually over three years following the date of their issuance. For officers and employees, Units typically vest annually over five years following the date of their issuance. The Company may grant options and Units for up to 1,875,000 shares under the 2003 Stock Incentive Plan. The Company has granted options for 475,125 shares and Units for 1,003,869 shares under this plan through September 30, 2012. There have been cancellations of 138,413 shares associated with this plan through September 30, 2012. The options under this plan have a life of ten years. During the three and nine months ended September 30, 2012 and 2011, the Company issued Units to certain directors, officers and employees with weighted average grant date fair values and Units issued as indicated in the table below. The Company records compensation expense for the amount of the grant date fair value on a straight line basis over the vesting period. Share-based compensation expense reduced the Company’s results of operations as follows (dollars in thousands): Three Months Ended September 30, Nine Months Ended September 30, Share-based compensation expense recognized: General and administrative, options $
